EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors Noble Energy, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-108162, 333-118976, 333-118977, 333-124964, 333-143203 and 333-143204) on Form S-8 of Noble Energy, Inc. of our reports dated February 18, 2009, with respect to the consolidated balance sheets of Noble Energy, Inc. as of December31, 2008 and 2007, and the related consolidated statements of operations, shareholders’ equity,comprehensive income and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of
